112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Oleta PRINSLOO, Appellee,v.ARKANSAS STATE UNIVERSITY, State of Arkansas;  RogerLambert, Chair, Department of History in His Individual andOfficial Capacity;  James Greenwald, Professor, in HisIndividual and Official Capacity, Appellants.
No. 96-3120.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 13, 1997.Filed May 9, 1997.

Before BOWMAN and WOLLMAN, Circuit Judges, and KOPF,1 District Judge.
PER CURIAM.


1
The issue in this case is whether Title IX of the Education Amendments of 1972, see 20 U.S.C. §§ 1681-1688, abrogates the Eleventh Amendment immunity of the defendants.  The District Court2 held that it does, and the defendants appeal from that ruling.


2
Crawford v. Williams, 109 F.3d 1281 (8th Cir.1997), controls the present case.  In Crawford, the Court decided the same issue we are asked to decide in this case.  The Court squarely held that under Seminole Tribe of Florida v. Florida, 116 S.Ct. 1114 (1996), the Eleventh Amendment does not deprive the federal courts of jurisdiction to hear Title IX claims.  See Crawford, 109 F.3d at 1282-83.   In reaching its decision, the Court specifically rejected the contention, which the defendants make in this case, that Congress enacted Title IX pursuant to the Spending Clause, and therefore that section 5 of the Fourteenth Amendment does not give Congress the ability to abrogate the states' immunity to Title IX claims.  Id. at 1283.


3
Because we are bound by the holding in Crawford, the decision of the District Court must be, and is, affirmed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, sitting by designation


2
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas